       Case 2:18-cr-00422-SMB Document 638 Filed 06/17/19 Page 1 of 7



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
15                        IN THE UNITED STATES DISTRICT COURT
16                                FOR THE DISTRICT OF ARIZONA
17
     United States of America,                                CR-18-00422-PHX-SMB
18
19                            Plaintiff,
               vs.                                       UNITED STATES’ NOTICE OF
20                                                      REBUTTAL EXPERT WITNESSES
21   Michael Lacey, et al.,
22
                              Defendants.
23
24          Pursuant to Rules 702, 703, 704 and 705, Fed. R. Evid., the following witnesses may
25   give testimony that might be construed as falling within the purview of these rules of
26   evidence. Through discovery and subsequent disclosures, specific reports and analyses have
27   been or will be directed to Defendants regarding the specific nature of the expected
28   testimony, if any, to be given by these individuals. To the extent not previously disclosed in
          Case 2:18-cr-00422-SMB Document 638 Filed 06/17/19 Page 2 of 7




 1   discovery, subsequent disclosures to Defendants will isolate the reports, analyses, summaries
 2   and other findings associated with any potential expert testimony. This notice is meant
 3   merely as a broader initial overview of the individuals and subjects the government may seek
 4   to present evidence of by way of expert testimony.
 5   1.      Special Agent Brian Fichtner, California Department of Justice: Operation of
 6           Backpage’s Website
 7           Special Agent Brian Fichtner has been a law enforcement officer with the California
 8   Department of Justice (CalDOJ) since 1998. From February 2012 to April 2017, he served
 9   in the CalDOJ Bureau of Investigation eCrime Unit. Special Agent Fichtner and his
10   colleagues conducted undercover online operations concerning the placement of ads on
11   Backpage. Special Agent Fichtner prepared reports and made contemporaneous video
12   recordings of his interactions with the Backpage website, and he also spoke with Backpage
13   representatives, including Carl Ferrer and Elizabeth McDougal.
14           Special Agent Fichtner will provide testimony at trial about how the Sacramento area
15   section of www.Backpage.com (Backpage) looked and operated, about the process for
16   posting ads in the “adult”/“escorts” and non-“adult” sections of Backpage, and about the
17   types of undercover investigations that CalDOJ performed relating to Backpage, including
18   responses he and his colleagues received from the placement of undercover ads. He will
19   testify about his observations regarding the website consistent with the reports he prepared
20   and the evidence he gathered concerning those investigations, including video recordings
21   and screen captures showing the website’s operations. He is expected to testify consistent
22   with the investigative reports that he prepared.
23           While the government does not believe that Special Agent Fichtner’s testimony will
24   involve any opinion testimony, it includes his information in this Notice out of an abundance
25   of caution and in the event that any of any his testimony is deemed to constitute expert
26   opinion testimony. His opinions are based on his training and experience in the area of
27   eCrime and electronic evidence gathering. His curriculum vitae is attached as Exhibit A.
28   The government will also separately provide the defense with copies of reports that Special

                                                  -2-
          Case 2:18-cr-00422-SMB Document 638 Filed 06/17/19 Page 3 of 7




 1   Agent Fichtner authored regarding his investigative work concerning Backpage when he was
 2   assigned to the CalDOJ eCrime Unit.
 3   2.      Lieutenant     Detective     Donna      Gavin,     Boston      Police    Department:
 4           Prostitution/Human Trafficking/Child Sex Trafficking Expert
 5           From July 2009 to October 2016, Lieutenant Detective Donna Gavin served as a
 6   Sergeant Detective/Commander of the Boston Police Department’s Human Trafficking Unit.
 7   She later served, from May 2016 to April 2019, as the Lieutenant Detective for the Boston
 8   Police Department’s Crimes Against Children and Human Trafficking Units. She has
 9   extensive experience investigating prostitution, human trafficking and child sex trafficking
10   crimes involving victims who were advertised on Backpage.              On August 13, 2015,
11   Lieutenant Detective Gavin provided a declaration in the Northern District of Illinois that
12   described Backpage’s role in the Boston-area sex trade. Lieutenant Detective Gavin is
13   expected to testify consistent with her August 13, 2015 declaration, and will provide
14   additional relevant details about Backpage’s operations in the Boston area. She is also
15   expected to testify that, in her professional experience as a law enforcement officer for over
16   30 years, the “adult” section of Backpage not only contained ads for illegal activity, including
17   prostitution, solicitation and trafficking, but it was also the primary source for such ads and
18   was well known for that purpose in the sex trafficking industry in Boston, Massachusetts,
19   until the site was shut down in 2018. Further, Lieutenant Detective Gavin is expected to
20   testify that Backpage “adult” section provided a vehicle and anonymity for its users who
21   exploited and trafficked young women and girls, that it provided no legitimate service and
22   that nearly all the cases the Boston Police Department’s Human Trafficking Unit found
23   associated with Backpage involved pimp-controlled prostitution.
24           While the government does not believe that Lieutenant Detective Gavin’s testimony
25   will involve any opinion testimony, it provides this information out of an abundance of
26   caution and in the event that any of any her testimony is deemed to constitute expert opinion
27   testimony. Lieutenant Detective Gavin’s opinions are based on her training and experience
28   in the areas of human trafficking, crimes against children and sexual assault. Lieutenant

                                                  -3-
          Case 2:18-cr-00422-SMB Document 638 Filed 06/17/19 Page 4 of 7




 1   Detective Gavin’s curriculum vitae is attached as Exhibit B.
 2   3.      Detective-Sergeant Thomas Adam Umporowicz Jr., Seattle Police Department
 3           Vice/High Risk Victims Unit and               Human     Trafficking     Task Force:
 4           Prostitution/Human Trafficking/Child Sex Trafficking Expert
 5           Detective-Sergeant Thomas Adam Umporowicz Jr. is the Detective-Sergeant in
 6   charge of the Seattle Police Department’s Vice/High Risk Victims Unit, a position that he
 7   has held since 2014. He has also served as the Human Trafficking Task Force Sergeant for
 8   the Seattle Police Department. He has more than 30 years of law enforcement experience,
 9   and has trained other law enforcement agencies in the United States in the areas of human
10   trafficking and internet crimes against children.
11           On August 14, 2015, Detective-Sergeant Umporowicz provided a declaration that was
12   filed in the Northern District of Illinois. The declaration described Backpage as the primary
13   website in the Seattle, Washington area for those looking to solicit a prostitute, post
14   prostitution ads or traffic prostitutes and minors. In the declaration, Detective-Sergeant
15   Umporowicz opined that in his professional experience:
16           [T]he adult section of Backpage.com not only contains ads for illegal activity,
             including prostitution, solicitation and trafficking, but it is a primary source
17           for such ads and is well known for that purpose in the sex trafficking industry
             in the city of Seattle and State of Washington. But the way Backpage.com
18           operates and the anonymity it provides its users makes it more difficult for us
             to identify and arrest and prosecute these offenders. It is the Seattle Police
19           Department Vice/High Risk Victims Unit position that removing the adult
             section of Backpage.com would greatly assist to disrupt these sex traffickers’
20           easy means of communication and connection for these illegal activities and
             therefore would reduce demand for, and access to, the sex trafficking industry
21           within the city of Seattle and the State of Washington. This would be useful
             in protecting the women and children who are victimized by those numerous
22           individuals who use Backpage.com for these unlawful purposes. In our
             experience, the adult section of Backpage.com seems to serve no legal
23           purpose.
24           Detective-Sergeant Umprowicz is expected to testify consistent with his declaration,
25   and is expected to provide other pertinent details and observations about Backpage’s
26   operations in the Seattle area through Backpage’s closure in 2018. He is also expected to
27   testify about the evolution of prostitution and human trafficking in the Seattle area from the
28   pre-internet era through the rise of Backpage to the post-Backpage era. He will explain how

                                                  -4-
          Case 2:18-cr-00422-SMB Document 638 Filed 06/17/19 Page 5 of 7




 1   the ease-of-use, convenience and relative anonymity of using Backpage (both as a “john”
 2   and as a prostitute or pimp) increased the demand for prostitution services and the supply of
 3   persons who were advertised as prostitutes.        He is expected to testify that Backpage
 4   established a near-monopoly on online prostitution advertising in the Seattle area. He will
 5   also explain how, following Backpage’s shutdown, the sex trade has partly reverted to street-
 6   level prostitution (in hotel lobbies, casinos and on the streets), which has reduced demand
 7   and supply and seriously disrupted the sex trade in the Seattle area. He will also explain
 8   that Backpage was continually put on notice by law enforcement of its facilitation of
 9   prostitution through the issuance of search warrants and subpoenas across the country.
10           Detective-Sergeant Umprowicz’s opinions are based on his training and experience
11   in the areas of law enforcement, prostitution, and human and child sex trafficking. His
12   curriculum vitae is attached as Exhibit C.
13   4.      Robert Spectre, Founder and Chief Executive of childsafe.ai: Impact of
14           Backpage’s Closure on Online Sex Trafficking and Prostitution
15           In April 2019, Spectre authored the report “Beyond Backpage, Buying and Selling
16   Sex in The United States One Year Later.” 1 The report summarizes the immediate online
17   disruption following April 2018 when Backpage was seized and the Stop Enabling Sex
18   Traffickers Act (SESTA) and Fight Online Sex Trafficking Act (FOSTA) were signed into
19   law. Spectre’s analysis concluded that since the events in April 2018 (including Backpage’s
20   shut down), the demand for purchasing sex online has been reduced drastically.
21           Spectre’s background includes tracking online sex trafficking beginning in 2014,
22   when he was contacted by Polaris (https://polarisproject.org/human-trafficking/facts)
23   through his company twilio.org,a start-up company that developed text (short code)
24   technology. That technology is utilized by many different businesses, but was also used to
25
26
              1
27           https://childsafe.ai/beyond-backpage-buying-and-selling-sex-in-the-united-states-
     one-year-later
28

                                                  -5-
       Case 2:18-cr-00422-SMB Document 638 Filed 06/17/19 Page 6 of 7




 1   reach victims of sex trafficking. Since Twilio, Spectre has worked with the Cook County
 2   Sherriff’s Office and the New York Police Department to develop deterrence platforms
 3   focused on combating sex trafficking.
 4          In 2017, Spectre, while working with the NYPD’s Human Trafficking Unit,
 5   developed a demand deterrence platform that focused on the demand side of human
 6   trafficking. The platform would capture phone numbers of “johns” who responded to decoy
 7   ads posted by NYPD on Backpage. When a decoy ad was posted, approximately 150
 8   responses would be captured in a two hour-time frame. Since Backpage was seized,
 9   responses have dropped to 20-30 per day, spread among approximately 12 different websites.
10   Spectre’s additional qualifications will be provided separately to Defendants.
11          The government reserves the right to question the experts regarding other matters that
12   may be raised during cross-examination by Defendants, based upon testimony provided by
13   defense experts (if any), or other witnesses and evidence introduced by Defendants.
14          Respectfully submitted this 17th day of June, 2019.
15                                             MICHAEL BAILEY
                                               United States Attorney
16                                             District of Arizona
17                                             s/ Kevin M. Rapp
                                               KEVIN M. RAPP
18                                             MARGARET PERLMETER
                                               PETER S. KOZINETS
19                                             ANDREW C. STONE
                                               JOHN J. KUCERA
20                                             Assistant U.S. Attorneys
21                                             BRIAN BENCZKOWSKI
                                               Assistant Attorney General
22                                             Criminal Division, U.S. Department of Justice
23                                             REGINALD E. JONES
                                               Senior Trial Attorney
24                                             U.S. Department of Justice, Criminal Division
                                               Child Exploitation and Obscenity Section
25
26
27
28

                                                 -6-
       Case 2:18-cr-00422-SMB Document 638 Filed 06/17/19 Page 7 of 7




 1                                     Certificate of Service:

 2   I hereby certify that on June 17, 2019, I electronically transmitted the attached document to
     the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 3   Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel
     of record.
 4
 5   s/ Angela Schuetta
     Angela Schuetta
 6   U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -7-
Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 1 of 14




                Exhibit A
    Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 2 of 14




                         BRIAN C. FICHTNER
                             2450 Del Paso Road
                            Sacramento, CA 95834
                               (916) 869-0541

OCCUPATION      Special Agent, California Department of Justice, Office of the Attorney
                General

EDUCATION       B.S. Criminal Justice: January 1991
                Minor in Psychology - California State University, Sacramento

EXPERIENCE      Deputy Probation Officer/Assistant, Sacramento County (1991-1998)
                Youth Detention Facility; Field supervision; Narcotic street team

                Special Agent, California Department of Justice (1998-present)
                Bureau of Narcotic Enforcement, San Diego: Nov. 1998 – Nov. 2001
                       -1998-1999 Special Agent Trainee
                       - Clandestine Lab Team/ Commercial/Parcel Interdiction Team
                Advanced Training Center, Sacramento: Nov. 2001 – Jan. 2004
                       -Firearms Tactics Instructor / Defensive Tactics Instructor
                       -Special Agent Academy Instructor / DOJ Tactical Cadre member
                Bureau of Narcotic Enforcement, Sacramento: Jan. 2004 – Feb. 2012
                       -Clandestine Lab Team / Special Operation Team
                       -Parcel Interdiction Team / Evidence Custodian / Armorer
                Mountain and Valley Marijuana Invest. Team: Jan. 2010 – Feb. 2012
                Narcotic K9 Handler: Aug. 2004 – July 2012
                Bureau of Investigation, Sacramento: Feb. 2012 – April 2017
                       -eCrime Unit (Acting Supervisor March 2014 to Oct. 2014)
                Bureau of Gambling Control, Sacramento: April 2017 – Present


CERTIFICATES    Advanced Certificate - Specialized Law Enforcement (POST)
                Academy Instructor Certification Course (POST)
                Field Training Officer (POST)
                Firearms / Tactical Shotgun Instructor (POST)
                Defensive Tactics / ASP Instructor (POST)
                Armorer


INVESTIGATION   Manufacture and sale of narcotics, asset forfeiture, financial fraud,
                human trafficking, intellectual property theft, counterfeiting, officer
                involved shooting, stolen property, money laundering, identity theft,
                illegal gambling, bookmaking, Tribal casino and cardroom compliance.
Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 3 of 14




                Exhibit B
             Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 4 of 14


                                              Donna M. Gavin
                                         Boston Police Department
                                               617-594-3603
                                        donna.gavin@pd.boston.gov

April 2019 to Present:        Lieutenant Detective, Boston Police Academy
                              Co-coordinator CEASE Boston

May 2016 to April 2019:       Lieutenant Detective, Crimes Against Children and Human Trafficking Units
                              Co-coordinator CEASE Boston, Task Force Officer DHS

October 2015 to May 2016:     Lieutenant, Shift Commander Area E-13

July 2009 to October 2015:    Sergeant Detective, Human Trafficking Unit
                              • Co-Chair, Cities Empowered Against Sexual Exploitation
                              • Steering Committee Member of Support to End Exploitation Now Coalition
                              • Task Force Officer, Department of Homeland Security
                              • Instructor – Presenter on CSEC and HT New England, New York, Washington
                                  DC and Canada

January 2008 to July 2009:    Sergeant Detective, Sexual Assault Unit
                              • Squad Supervisor
                              • Investigations of rape and sexual assaults of adults and children
                              • Case Management and Crime Scene

June 2004 to January 2008:    Sergeant, Patrol Force
                              • Uniform Shift Street Supervisor
                              • Intermittent Shift Commander

April 1991 to June 2004:      Detective in several units including the Sexual Assault Unit

January 1990 to April 1991:   Police Officer
                              • Domestic Violence Officer (DVO)


June 1986 to January 1990:    Police Officer
                              • Patrol officer in City of Boston

Education:                    Juris Doctorate, Suffolk University Law School, 2000
                              BSBA, Suffolk University, 1989

Professional:                 Attorney, Massachusetts Board of Bar Overseers # 646949
                              NAWLEE and MAWLEE Member
Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 5 of 14




                Exhibit C
   Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 6 of 14



Thomas Adam Umporowicz Jr
610 5th Avenue
Seattle, Washington 98124
Work (206) 206-684-4733 Cellular (206) 707-1127



Education

Bachelor of Science Degree: City University Seattle

Associate of Arts Degree- Green River Community College

Associate of Applied Science Degree-(Criminal Justice)-Green River Community
College

Basic Law Enforcement Training, WSCJTC, June 17 1986


Specialized Training

May 2019:             International Association of Human Trafficking Investigators
                      Conference, Clearwater FL

May 2019:             World Without Exploitation Conference
                      Washington D.C.

April 2019:           International Terrorism and Organized Crime Conference,
                      Hartford, CT

December 2018:        Internet Crimes Against Children Training

June 2018:            International Terrorism and Organized Crime Conference,
                      Scottsdale, AZ

May 2017:             International Association of Human Trafficking Investigators
                      Conference, Clearwater FL

May 2017:             International Terrorism and Organized Crime Conference,
                      Orlando FL

February 2017:        Surveillance Techniques Course

September 2016:       Narcotics, Gangs, Vice & Financial Investigations, Nashville TN
   Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 7 of 14
                                                Sergeant Tom Umporowicz, #5574

May 2016:         International Association of Human Trafficking Investigators
                  Conference, Clearwater FL

September 2015:   Investigative Techniques and Digital Evidence in Human
                  Trafficking Investigations

March 2015:       Informant Development and Handling

November 2014:    Undercover Tactics

September 2014:   Human Trafficking Investigation Course, FLETC

August 2014:      Dallas Crimes Against Children Conference

December 2013     Weapon Mounted Light Course

September 2013    Caliber Press Officer Survival Seminar

August 2013       First Level Supervision WSCJTC

May 2013          Anti-Crime Team Training

April 2012        SPD Bicycle Training

March 2012        Demo Management Training

April 2011        Gang Awareness/Prevention Training

March 2011        Advanced Crisis Intervention Training

February 2011     Mobile Field Force Training

December 2009     Recognition & Response: Improvised Explosives

November 2009     Responding to Weapons of Mass destruction

February 2008     Counter-Terrorist Training Techniques for Patrol Officers

October 2007      Advanced Team tactics

August 2004       Police & Law JFK School of Government-Harvard University

March 2004        NCMEC: Responding to Missing and Abducted Children

August 2002       Covert Operations/Tactics School
   Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 8 of 14
                                               Sergeant Tom Umporowicz, #5574



March 2001       SPD Criminal Investigations School

April 2001       Forensics Anthropology

November 2000    Caliber Press Officer Survival Seminar

August 2000      Western States Vice Investigators’ Conference

April 2000       Crime Scene Investigation Course

March 2000       Undercover Operations School

September 1999   Crisis Intervention Team Training

September 1999   Police Law Institute

March 1999       Weapons of Mass Destruction Training

March 1999       National Association of Field Training Officers Conference

February 1999    Reid Interview/Interrogation School

July 1998        Instructor Development School WSCJTC

March 1998       Police Law Institute

March 1998       National Association of Field Training Officers Conference

November 1996    Caliber Press Officer Survival Seminar

June 1995        Drug Interrogation Training, US Army Intelligence

November 1994    Caliber Press Officer Survival Seminar

September 1994   Surveillance/Vehicle Tailing Techniques Course

March 1994       Seattle Police Community Police Training

June 1993        Seattle Police Anti-Crime Team Training

September 1992   Seattle Police Field Training Officer School

March 1988       Drug Enforcement Training, WSCJTC

February 1987    FBI Street Survival Course
   Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 9 of 14
                                              Sergeant Tom Umporowicz, #5574




Seattle Police Department Assignments


May 2014-Present:              Detective-Sergeant, High-Risk Victims
                               Section/Vice Unit and Human Trafficking
                               Lieutenant Jim Fitzgerald

January 2013-May 2014          South Anti-Crime Team Sergeant/Team Leader,
                               Lieutenant Steve Strand.

August 2012-January 2013:      Assigned as 3rd Watch Robert Sector Sergeant,
                               South Precinct, Lieutenant Mike Magee.

July 4 2012-August 2012:       Promoted to Sergeant, assigned as 2nd Watch David
                               Bikes Sergeant, West Precinct, Lieutenant Norm
                               James.

April 2011 to July 2012:       Permanent Acting Sergeant, Patrol West Precinct 1st
                               Watch. Lieutenant Simeon Tamayo, 2nd Watch
                               David Bike Squad, Lieutenant Norm James.

February 2006 to April 2011:   Patrol Officer, South Precinct 3rd Watch Sam
                               Sector, Sergeant Eric Zerr.

March 2000 to February 2006:   -Detective, Vice Unit, Sergeants Ariel Vela and
                               James Kelly.

April 1999 to March 2000:      Officer, Ethics and Inspections Section, Chief of
                               Staff’s Office, Sergeants Debra Jelcick and Scott
                               Bachler.
  Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 10 of 14
                                                 Sergeant Tom Umporowicz, #5574



February.1997 to April 1999:      Patrol Officer, South Precinct-3rd Watch Robert
                                  Sector, Sergeant Pierre Davis.

May 1996 to February 1997:        Patrol Officer, South Precinct-1st Watch Sam
                                  Sector, Sergeant Richard Duval.

May 1994 to May 1996:             Officer, South Precinct Anti-Crime Team, Sergeants
                                  Ariel Vela, Brian Johnson, John ‘Jay’ Mooney, Dan
                                  Beste and Mike Miller.

June 1990 to May 1994:            Patrol Officer, South Precinct-3rd Watch Sam
                                  Sector, Sergeants William ‘Bill’ Abbey and Gary
                                  Nelson.

NOTE: Previous Law Enforcement Experience: Everson Police Department, Sumas
Police Department and Western Washington University Police Department, 1985-1990.
  Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 11 of 14
                                                     Sergeant Tom Umporowicz, #5574



Additional Assignments Related to Law Enforcement

  •   Provided training for the Des Moines Police Department, Washington State, at
      their request regarding undercover operations 2019

  •   Attended World Without Exploitation Conference, at the request of Cook County
      Sheriff’s Office Illinois to discuss creative ideas for law enforcement to address
      sex buyers, Washington D.C. 2019

  •   Member: International Organization of Terrorism, Organized Crime and Asian
      Organized Crime Investigators 2017-present

  •   Provided information and direction at the request of the Houston Texas Vice Unit
      regarding reverse sting operations for prostitution enforcement 2017

  •   Training presentation for Boston, and other Massachusetts Police Departments
      regarding reverse sting operations for prostitution investigations at the request of
      Demand Abolition 2016

  •   Provided training outline for the King County Sheriff’s Department, Washington
      State, at their request regarding the use of decoy operatives and undercover sting
      operations for prostitution enforcement2016

  •   Provided operational assistance for the Des Moines Police Department,
      Washington State, at their request regarding online sting operations 2016

  •   Created and presented a webinar training for Demand Abolition, at their request,
      to train Law Enforcement Agencies nationwide regarding setting up reverse sting
      operations for Illicit Massage Parlors, 2016

  •   Training presentation on investigating Illicit Massage Parlor Investigations, for the
      International Association of Police Chiefs, at their request, Columbus Ohio

  •   Member: International Association of Human Trafficking Investigators, 2016-
      present

  •   Partnership with Cook County Illinois National Johns Initiative 2014-present

  •   WASHACT member 2014-present

  •   Member: International Crisis Intervention Officers, 2011

  •   Seattle Police Department Patrol Advisory Committee 2009-2011
  Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 12 of 14
                                                      Sergeant Tom Umporowicz, #5574


   •   Executive Board: Secretary/Treasurer), Seattle Police Officers’ Guild, 2000-2007

   •   Criminal Justice/Forensics Advisory Committee Board Member: Green River
       Community College, 1999 to 2006

   •   Board Member: Seattle Police Officers Guild, 1997 to 2000

   •   Seattle Police Honor Guard Unit, 1997 to 2001

   •   Field Training Officer: 1992 to 1999

   •   Crisis Intervention Team member: 1998 to Present

   •   Guest speaker, (invitation): Green River Community College Criminal Justice
       classes and alcohol/addiction treatment centers, Auburn WA 2006, 2007, 2008.


Department Training

Standards met for all mandatory Department training, certifications and qualifications.


Department Contributions

Initiated and successfully completed a Chinese Organized Crime investigation involving
26 illicit massage parlors in Seattle

Created new policies, protocols and revised old policies and protocols for the Seattle
Police Vice Unit, 2016-present

Created innovative operations to target sex buyers utilizing reverse-sting operations in
illicit massage parlor venues, 2016-2017

Created innovative investigation plans to address high crime areas related to prostitution
activity along the Aurora corridor, Seattle Washington 2015

Created and implemented an integrated model for assisting prostituted-victims during
enforcement operations, 2014

Assist with coordinating Ant-Crime Team refresher training, 2013

Seattle Police Department Patrol Advisory Committee, March 2009 – 2011

City of Seattle Employee Recognition Committee, April 1997 to January 2001
  Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 13 of 14
                                                     Sergeant Tom Umporowicz, #5574

Seattle Police Department Performance Evaluation Committee, August 1999 to May
2000.
Seattle Police Department Fallen Officer Memorial Committee, October 1999 to March
2000.

Chairman, Seattle Police Officers’ Guild Officer of the Month Committee, April 1997 to
January 2001.

Participant in Department oral board interviews, May 1996 to May 2001.

Awards/Recognition

Multiple Commendations: Seattle Police Department 2019

Commendation: Burlington Police Department, Washington State 2018

Commendation: Des Moines Police Department, Washington State 2016

Multiple Commendations: Seattle Police Department 2016

Commendation: Seattle Police Department 2015

Commendation: Seattle Police Department 2014

Service Award: Seattle Police Department 2013

Service Award: Seattle Police Department 2011

South Seattle Crime Prevention Council Officer of the Quarter Award, April, 2009

Service Award: Seattle Police Officers’ Guild 2007

Peer/Service Award: Seattle Police Street Vice Unit 2006

South Precinct Officer of the Month Awards: December 1992, May/June 1995

Seattle Police Officers’ Guild Officer of the Month Awards: January 1993, May 1994,
March 1995 and May 1996.
  Case 2:18-cr-00422-SMB Document 638-1 Filed 06/17/19 Page 14 of 14
                                                      Sergeant Tom Umporowicz, #5574



Seattle Police Officers’ Guild Certificate of Excellence Awards 1997, 1998, 2000

South Precinct Officer of the Year Nomination 1994

Dean’s list: City University 2010-2011

Advisory Committee Recognition Award, Green River Community College 2001

Soldier of the Year Award: 1985 USAR 104th Division

Numerous Department/Citizen commendations are available upon request.


Military Service

United States Army - Honorable Discharge


Personal Statement/Interests

I recognize that my primary job as a police officer and leader is to serve others. My
professional development, personal character and values provide a basis for this service. I
have used every experience, positive and negative, my successes and failures throughout
my tenure as a Seattle Police Officer as guides and learning lessons. They direct and
allow me to serve and lead others more effectively.

My personal interests include:

Language Studies, (French and Latin.) Ancient Civilization/Biblical Eschatology.
Mythology, Esoteric studies, History- (U.S., Military and World), Astronomy, Reading,
Travel, Exercise.
